


Exhibit 10.255

 

STATE OF SOUTH CAROLINA

  )

MORTGAGE AND SECURITY

 

 

  )

AGREEMENT

 

COUNTY OF GEORGETOWN

)

 

 

THIS MORTGAGE AND SECURITY AGREEMENT made this 31st day of December, 2012,
between GEORGETOWN HC&R PROPERTY HOLDINGS, LLC(hereinafter referred to as
“Mortgagor”), whose address is Two Buckhead Plaza, 3050 Peachtree Road NW,
Suite 355, Atlanta, GA  30305 and WINYAH NURSING HOME, LLC (collectively
“Mortgagee”), whose address is P O Drawer 68, Pawleys Island, SC  29585.

 

WITNESSETH:

 

WHEREAS, Mortgagor is indebted to Mortgagee in the principal sum of One Million
Eight Hundred Fifty Thousand and 00/100 (1,850,000.00) Dollars, together with
interest thereon, as evidenced by that certain Promissory Note of even date
herewith, executed by Mortgagor and delivered to Mortgagee, the final payment of
which is due on or before the 31st day of December, 2013, which by reference is
made a part hereof to the same extent as though set out in full herein (the
“Note”).

 

NOW, THEREFORE, (a) to secure the performance and observance by Borrower and/or
Mortgagor, of all covenants and conditions contained in the Note, in any
renewal, extension or modification thereof, in this Mortgage and Security
Agreement and in all other instruments securing the Note; and (b) also to secure
in accordance with Section 29-3-50, as amended, Code of Laws of South Carolina
1976: (i) all future advances and re-advances that may subsequently be made to
Mortgagor by Mortgagee, evidenced by the aforesaid Note, or any other promissory
Note, and all renewals and extensions thereof; provided, however, that nothing
contained herein shall create an obligation on the part of Mortgagee to make
future advances or re-advances to Borrower and (ii) all other indebtedness of
Mortgagor to Mortgagee, now or hereafter existing, whether direct or indirect,
the maximum amount of all indebtedness outstanding at any one time secured
hereby not to exceed twice the face amount of the Note, plus interest thereon,
all charges and expenses of collection incurred by Mortgagee, including court
costs, and reasonable attorney’s fees; and (c) also in order to charge the
properties, interests and rights hereinafter described with such payment,
performance and observance; and (d) for and in consideration of the sum of One
and No/100 ($1.00) Dollar paid by Mortgagee to Mortgagor this date, and for
other valuable consideration, the receipt of which is acknowledged, Mortgagor
does hereby grant, bargain, sell, alien, remise, release, convey, assign,
transfer, mortgage, hypothecate, pledge, deliver, set over, warrant and confirm
unto Mortgagee, its successors and assigns forever all right, title and interest
of Mortgagor in and to:

 

THE MORTGAGED PROPERTY

 

(A)   THE LAND:  All the land located in the County of Georgetown, State of
South Carolina (the “Land”), described in Exhibit “A” attached hereto and made a
part hereof;

 

1

--------------------------------------------------------------------------------


 

(B)  THE IMPROVEMENTS:  TOGETHER WITH all buildings, structures and improvements
of every nature whatsoever now or hereafter situated on the Land, and all
fixtures, machinery, appliances, equipment, furniture and personal property of
every nature whatsoever now or hereafter owned by Mortgagor and located in or
on, or attached to, or used or intended to be used in connection with or with
the operation of, the Land, buildings, structures or other improvements,
including all extensions, additions, improvements, betterments, renewals and
replacements to any of the foregoing and all of the right, title and interest of
Mortgagor in and to any such personal property or fixtures subject to any lien,
security interest or claim together with the benefit of any deposits or payments
now or hereafter made by Mortgagor or on its behalf (the “Improvements”).

 

(C) EASEMENTS OR OTHER INTERESTS:  TOGETHER WITH all easements, rights of way,
gores of land, streets, ways, alleys, passages, sewer rights, waters, water
courses, water rights and powers, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances whatsoever, in
any way belonging, relating or appertaining to any of the property hereinabove
described, or which hereafter shall in any way belong, relate or be appurtenant
thereto, whether now owned or hereafter acquired by Mortgagor, and the reversion
and reversions, remainder and remainders, rents, issues and profits thereof, and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever, at law as well as in equity, of Mortgagor of, in and to the same,
including but not limited to all judgments, awards of damages and settlements,
hereafter made resulting from condemnation proceedings or the taking of the
property described in paragraphs (A), (B) and (C) hereof or any part thereof
under the power of eminent domain, or for any damage (whether caused by such
taking or otherwise) to the property described in paragraphs (A), (B) and
(C) hereof or any part thereof, or to any rights appurtenant thereto, and all
proceeds of any sales or other dispositions of the property described in
paragraphs (A), (B) and (C) hereof or any part thereof.

 

(D)          ASSIGNMENT OF RENTS:  TOGETHER WITH all rents, royalties, issues,
profits, revenue, income and other benefits from the property described in
paragraphs (A), (B) and (C) hereof to be applied against the indebtedness and
other sums secured hereby, provided, however, that permission is hereby given to
Mortgagor so long as no default has occurred hereunder, to collect, receive,
take, use and enjoy such rents, royalties, issues, profits, revenue, income and
other benefits as they become due and payable, but not in advance thereof.  The
foregoing assignment shall be fully operative without any further action on the
part of either party and specifically Mortgagee shall be entitled, at its option
upon the occurrence of a default hereunder, to all rents, royalties, issues,
profits, revenue, income and other benefits from the property described in
paragraphs (A), (B) and (C) hereof whether or not Mortgagee takes possession of
the property described in paragraphs (A), (B) and (C) hereof.  Upon any such
default hereunder, the permission hereby given to Mortgagor to collect such
rents, royalties, issues, profits, revenue, income and other benefits from the
property described in paragraphs (A), (B) and (C) hereof shall terminate and
such permission shall not be reinstated upon a cure of the default without
Mortgagee’s specific consent.  Neither the exercise of any rights under this
paragraph by Mortgagee nor the application of any such rents, royalties, issues,
profits, revenue, income or other benefits to the indebtedness and other sums
secured hereby, shall cure or waive

 

2

--------------------------------------------------------------------------------


 

any default or notice of default hereunder or invalidate any act done pursuant
hereto or to any such notice, but shall be cumulative of all other rights and
remedies.

 

(E)                                ASSIGNMENT OF LEASES:  TOGETHER WITH all
right, title and interest of Mortgagor in and to any and all leases now or
hereafter on or affecting the property described in paragraphs (A), (B) and
(C) hereof, together with all security therefor and all monies payable
thereunder, subject, however, to the conditional permission hereinabove given to
Mortgagor to collect the rentals under any such lease.  The foregoing assignment
of any lease shall not be deemed to impose upon Mortgagee any of the obligations
or duties of Mortgagor provided in any such lease, and Mortgagor agrees to duly
perform all obligations of the lessor under all such leases.  Upon Mortgagee’s
request, Mortgagor agrees to send to Mortgagee a list of all leases covered by
the foregoing assignment and as any such lease shall expire or terminate or as
any new lease shall be made, Mortgagor shall so notify Mortgagee in order that
at all times Mortgagee shall have a current list of all leases affecting the
property described in paragraphs (A), (B) and (C) hereof. Mortgagee shall have
the right, at any time and from time to time, to notify any lessee of the rights
of Mortgagee as provided by this paragraph.  From time to time, upon request of
Mortgagee, Mortgagor shall specifically assign to Mortgagee as additional
security hereunder, by an instrument in writing in such form as may be approved
by Mortgagee, all right, title and interest of Mortgagor in and to any and all
leases now or hereafter on or affecting the Mortgaged Property, together with
all security therefor and all monies payable thereunder, subject to the
conditional permission hereinabove given to Mortgagor to collect the rentals
under any such lease.  Mortgagor shall also execute and deliver to Mortgagee any
notification, financing statement or other document reasonably required by
Mortgagee to perfect the foregoing assignment as to any such lease.

 

This instrument constitutes an absolute and present assignment of the rents,
royalties, issues, profits, revenue, income, and other benefits from the
Mortgaged Property, subject, however to the conditional permission given to
Mortgagor to collect, receive, take use and enjoy the same as provided
hereinabove; provided, further, that the existence or exercise of such right of
Mortgagor shall not operate to subordinate this assignment to any subsequent
assignment, in whole or in part, by Mortgagor, and any such subsequent
assignment by Mortgagor shall be subject to the rights of Mortgagee hereunder.

 

(F) FIXTURES AND PERSONAL PROPERTY:  TOGETHER WITH a security interest in
(i) all property and fixtures now or hereafter acquired and affixed to or
located on the property described in paragraphs (A), (B) and (C) hereof which,
to the fullest extent permitted by law shall be deemed fixtures and a part of
the real property, (ii) all articles of personal property now or hereafter
acquired and all materials delivered to the property described in paragraphs
(A), (B) and (C) hereof for use in any construction being conducted thereon, and
owned by Mortgagor; (iii) and all contract rights, general intangibles, actions
and rights in action now or hereafter acquired pertaining to the Mortgaged
Property, including, all rights to insurance proceeds, and (iv) all proceeds,
products, replacements, additions, substitutions, renewals and accessions of any
of the foregoing.  Mortgagor (Debtor) hereby grants to Mortgagee (Secured Party)
a security interest in all fixtures, rights in action and personal property
described herein. This Mortgage is a self-operative security agreement with
respect to such property, but Mortgagor agrees to execute

 

3

--------------------------------------------------------------------------------


 

and deliver on demand such other security agreements, financing statements and
other instruments as Mortgagee may reasonably request in order to perfect its
security interest or to impose the lien hereof more specifically upon any of
such property.  Mortgagor agrees to pay Mortgagee’s charge, to the maximum
amount permitted by law, for any statement by Mortgagee regarding the
obligations secured by this Mortgage and Security Agreement requested by
Mortgagor or on behalf of Mortgagor.  On demand, Mortgagor will promptly pay all
costs and expenses of filing statements, continuation statements, partial
releases, and termination statements deemed necessary or appropriate by
Mortgagee to establish and maintain the validity and priority of the security
interest of Mortgagee, or any modification thereof, and all costs and expenses
of any searches reasonably required by Mortgagee.  Mortgagee may exercise any or
all of the remedies of a secured party available to it under the Uniform
Commercial Code (South Carolina) with respect to such property, and it is
expressly agreed in accordance with the provisions of the Uniform Commercial
Code (South Carolina), 10 days’ notice by Mortgagee to Mortgagor shall be deemed
to be reasonable notice under any provision of the Uniform Commercial Code
(South Carolina) requiring such notice; provided, however, that Mortgagee may at
its option dispose of the collateral in accordance with Mortgagee’s rights and
remedies in respect to the real property pursuant to the provisions of this
Mortgage and Security Agreement, in lieu of proceeding under the Uniform
Commercial Code (South Carolina).

 

Some of the items of property described herein are goods that are or are to
become fixtures related to the real estate described herein, and it is intended
that, as to those goods, this Mortgage and Security Agreement shall be effective
as a financing statement filed as a fixture filing from the date of its filing
for record in the real estate records of the county in which the Land is
located. Information concerning the security interest created by this instrument
may be obtained from the Mortgagee, as Secured Party, or the Mortgagor, as
Debtor, at the address first shown above.

 

Everything referred to in paragraphs (A), (B), (C), (D), (E) and (F) hereof and
any additional property hereafter acquired by Mortgagor and subject to the lien
of this Mortgage or intended to be so is herein referred to as the “Mortgaged
Property”.

 

TO HAVE AND TO HOLD the Mortgaged Property and all parts thereof unto Mortgagee,
its successors and assigns, to its own proper use and benefit forever, subject,
however, to the terms and conditions herein.

 

PROVIDED, HOWEVER, that if Mortgagor shall promptly pay or cause to be paid to
Mortgagee the principal and interest payable under the Note, at the times and in
the manner stipulated therein, herein, and in all other instruments securing the
Note, all without any deduction or credit for taxes or other similar charges
paid by Mortgagor, and shall keep, perform and observe all the covenants and
promises in the Note, and any renewal, extension or modification thereof, and in
this Mortgage and in all other instruments securing the Note, to be kept,
performed or observed by Mortgagor, then this Mortgage, and all the properties,
interest and rights hereby granted, conveyed and assigned shall cease and be
void and the lien created by this Mortgage released from public record, but
shall otherwise remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

Mortgagor covenants and agrees with Mortgagee as follows:

 

ARTICLE ONE

 

COVENANTS OF MORTGAGOR

 

1.01                        Performance of Note, Mortgage, etc.  Mortgagor shall
perform, observe and comply with all provisions hereof, of the Note, this
Mortgage and of every other instrument securing the Note, and will promptly pay
to Mortgagee the principal with interest thereon and all other sums required to
be paid by Mortgagor under the Note and pursuant to the provisions of this
Mortgage and of every other instrument securing the Note when payment shall
become due, all without deduction or credit for taxes or other similar charges
paid by Mortgagor.

 

1.02                        Intentional Omitted.

 

1.03                        Warranty of Title.  Mortgagor covenants and warrants
that it is seized of an indefeasible estate in fee simple in the Land and real
property hereby mortgaged, has good and absolute title to all existing personal
property hereby mortgaged or made subject to the security interest hereby
created and has good right, full power and lawful authority to convey, mortgage
and encumber the same as provided herein; that Mortgagor may at all times
peaceably and quietly enter upon, hold, occupy and enjoy the Land and real
property hereby mortgaged and every part thereof; that the Land, real property
and all existing personal property hereby mortgaged or made subject to the
security interest hereby created is free and clear of all liens, security
interests, charges and encumbrances whatsoever, except for the lien for property
taxes not yet due and payable and those permitted encumbrances, if any,
described in the title insurance policy.  Mortgagor shall and will make such
further assurances to perfect Mortgagee’s fee simple title to the Land and the
real property hereby mortgaged, and the title to the personal property hereby
mortgaged or made subject to the security interest created as may reasonably be
required. Mortgagor fully warrants the title to the Land, real property and all
existing personal property hereby mortgaged or made subject to the security
interest hereby created and every part thereof, and will forever defend the same
against the claims of all persons whomsoever.

 

1.04                        Environmental Laws. Mortgagor warrants to comply
with all environmental and ecological laws, ordinances and regulations affecting
the Mortgaged Property.

 

1.05                        Taxes and Liens.

 

(a)  Mortgagor shall pay or bond promptly, when and as due, and shall promptly
exhibit to Mortgagee receipts for the payment of all taxes, assessments, rates,
dues, charges, fees, levies, fines, impositions, liabilities, obligations and
encumbrances of every kind whatsoever now or hereafter imposed, levied or
assessed upon or against the Mortgaged Property or any part thereof, or upon or
against this Mortgage or the indebtedness or other sums secured hereby, or upon
or against the interest of Mortgagee in the Mortgaged Property, as well as all
income taxes, assessments and other governmental charges levied and imposed by
the United States of America or any state, county, municipality, borough or
other taxing authority upon or against

 

5

--------------------------------------------------------------------------------


 

Mortgagor or in respect of the Mortgaged Property or any part thereof, and any
charge which, if unpaid, would become a lien or charge upon the Mortgaged
Property prior to or equal to the lien of this Mortgage before they become
delinquent and before any interest attaches or any penalty is incurred.

 

(b)  Mortgagor shall not permit or suffer more than fifteen (15) days any
mechanics’, laborers’, materialmen’s, statutory or other lien upon any of the
Mortgaged Property.

 

(c)  Mortgagor shall not claim, demand or be entitled to receive any credit or
credits on the principal or interest payable under the terms of the Note or on
any other sums secured hereby, for so much of the rent, taxes, assessments or
similar impositions assessed against the Mortgaged Property or any part thereof
as are applicable to the indebtedness secured hereby or to Mortgagee’s interest
in the Mortgaged Property.  No deduction shall be claimed from the taxable value
of the Mortgaged Property or any part thereof by reason of the Note, this
Mortgage or any other instrument securing the Note.

 

1.06                        Insurance.  That the Mortgagor will keep the
improvements now existing or hereafter erected on the mortgaged premises insured
against fire, flood and such other hazards as the Mortgagee may from time to
time require including flood hazard insurance if the premises are designated as
lying within a flood hazard area, and will also provide such other insurance, as
the Mortgagee may from time to time require and deliver to it policies for such
insurance in form and amounts, and written by companies, satisfactory to the
Mortgagee and first payable in case of loss to the Mortgagee, full power being
hereby given to Mortgagee to settle and compromise claims or bring suit to
recover thereunder, including attorneys fees, in reduction of the indebtedness
hereby secured or, at its option, toward the repair, reconstruction or
restoration of the premises, and in the event of foreclosure to assign each such
policy to the transferee of the premises.

 

1.07                        Condemnation.  If all or any part of the Mortgaged
Property shall be damaged or taken through condemnation (which terms when used
herein shall include any damage or taking by any governmental authority or any
other authority authorized by the laws of the state where the Land is located or
the United States of America to so damage or take, and any transfer by private
sale in lieu thereof), either temporarily or permanently, the entire
indebtedness and other sums secured hereby shall, at the option of Mortgagee,
become immediately due and payable.  Mortgagee shall be entitled to all
compensation awards, damages, claims, rights of action and proceeds of, or on
account of any damage or taking through condemnation and is hereby authorized,
at its option, to commence, appear in and prosecute, in its own or Mortgagor’s
name, any action or proceeding relating to any condemnation, and to settle or
compromise any claim in connection therewith.  All such compensation awards,
damages, claims, rights of action and proceeds, and any other payments or
relief, and the right thereto, are hereby assigned by Mortgagor to Mortgagee,
who, after deducting therefrom all its expenses including attorney’s fees, may
release any monies so received by it without affecting the lien of this Mortgage
or may apply the same, in such manner as Mortgagee shall determine, to the
reduction of the sums secured hereby and to any prepayment charge provided in
the Note, this Mortgage or other

 

6

--------------------------------------------------------------------------------


 

instrument securing the Note.  Any balance of such monies then remaining shall
be paid to Mortgagor.  Mortgagor agrees to execute such further assignments of
any compensations, awards, damages, claims, rights of action and proceeds as
Mortgagee may require.

 

1.08                        Care of Property.

 

(a)   Mortgagee may enter upon and inspect the Mortgaged Property at any
reasonable time during the life of this Mortgage.

 

(b)  Mortgagor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority affecting the
Mortgaged Property or any part thereof.

 

1.09                        Transfer of Property.  Mortgagor shall not sell,
convey, transfer, lease or further encumber any interest in or any part of the
Mortgaged Property, without the prior written consent of Mortgagee.  If all or
any part of the property or an interest therein is sold or transferred (or if a
beneficial interest in Mortgagor is sold or transferred) without Mortgagee’s
prior written consent, Mortgagee may at Mortgagee’s option declare all the sums
secured by this Mortgage to be immediately due and payable.  If any person
should obtain any interest in all or any part of the Mortgaged Property pursuant
to the execution or enforcement of any lien, security interest or other right,
whether superior, equal or subordinate to this Mortgage or the lien hereof, such
event shall be deemed to be a transfer by Mortgagor.  Mortgagor shall not,
without the prior written consent of Mortgagee, further assign the rents from
the Mortgaged Property, nor enter into any agreement or do any act to amend,
modify, extend, terminate or cancel, accept the surrender, subordinate,
accelerate the payment of rent, or change the terms of any renewal option of any
lease now or hereafter covering such property or any part thereof.

 

1.10                        Further Assurances.  At any time and from time to
time, upon Mortgagee’s request Mortgagor shall make, execute and deliver or
cause to be made, executed and delivered to Mortgagee and, where appropriate,
shall cause to be recorded or filed and from time to time thereafter to be
re-recorded or refiled at such time and in such offices and places as shall be
deemed desirable by Mortgagee any and all such further mortgages, instruments of
further assurance, certificates and other documents as Mortgagee may consider
necessary or desirable in order to effectuate, complete, enlarge in accordance
with any loan agreement or perfect, or to continue and preserve the obligations
of Mortgagor under the Note and this Mortgage, and the lien of this Mortgage as
a first and prior lien upon all of the Mortgaged Property, whether now owned or
hereafter acquired by Mortgagor.  Upon any failure by Mortgagor to do so,
Mortgagee may make, execute, record, file, rerecord or refile any and all such
mortgages, instruments, financing statements, certificates and documents for and
in the name of Mortgagor, and Mortgagor hereby irrevocably appoints Mortgagee
the agent and attorney-in-fact of Mortgagor to do so.

 

1.11                        Leases Affecting Mortgaged Property.  Mortgagor
shall comply with and observe its obligations as landlord under all leases
affecting the Mortgaged Property or any part thereof. Mortgagor, if required by
Mortgagee, shall furnish promptly to Mortgagee executed copies of all

 

7

--------------------------------------------------------------------------------


 

such leases now existing or hereafter created, all of which shall be in form and
substance subject to the approval of Mortgagee.  Mortgagor shall not, without
the express written consent of Mortgagee, modify, surrender, terminate or extend
any such lease now existing or hereafter created, or permit or suffer an
assignment or sublease.

 

1.12                        Expenses.  Mortgagor shall pay or reimburse
Mortgagee for all costs, charges and expenses, including reasonable attorney’s
fees and disbursements, and costs incurred or paid by Mortgagee in any action
which is threatened, pending or completed or proceeding or dispute in which
Mortgagee is or might be made a part or appears as a party plaintiff or party
defendant and which affects or might affect the Note, or the Mortgaged Property
or any part thereof, or the interests of Mortgagor or Mortgagee therein,
including but not limited to the foreclosure of this Mortgage, condemnation
involving all or part of the Mortgaged Property or any action to protect the
security hereof.  All costs, charges and expenses except where Mortgagor and
Mortgagee are adverse parties unless awarded by the Court so incurred or paid by
Mortgagee shall become due and payable immediately, whether or not there be
notice, demand, attempt to collect or suit pending.  The amounts so incurred or
paid by Mortgagee, together with interest thereof at the Default Rate as
hereinafter defined from the date incurred until paid by Mortgagor, shall be
added to the indebtedness and secured by the lien of this Mortgage.

 

1.13                        Mortgagee’s Performance of Defaults.  If Mortgagor
defaults in the payment of any tax, assessment, encumbrance or other imposition,
in its obligation to furnish insurance hereunder or in the performance or
observance of any other covenant, condition or term in this Mortgage or in any
other instrument securing the Note, Mortgagee may at its option perform or
observe the same, and all payments made (whether such payments are regular or
accelerated payments) and costs and expenses incurred or paid by Mortgagee in
connection therewith shall become due and payable immediately by Mortgagor.  The
amounts so incurred or paid by Mortgagee, together with interest thereof at the
Default Rate as hereinafter defined from the date incurred until paid by
Mortgagor, shall be added to the indebtedness and secured by the lien of this
Mortgage.  Nothing contained herein shall be construed as requiring Mortgagee to
advance or expend monies for any purposes mentioned in this paragraph, or for
any other purpose.  Mortgagee is hereby empowered to enter and to authorize
others to enter upon the Mortgaged Property or any part thereof for the purpose
of performing or observing any such defaulted covenant, condition or terms,
without thereby becoming liable to Mortgagor or any person in possession holding
under Mortgagor.

 

ARTICLE TWO

 

DEFAULTS

 

2.01                        Event of Default.  The term Event of Default,
wherever used in this Mortgage, shall mean any one or more of the following
events which is not cured or corrected by Mortgagor within five (5) days after
written notice is given by Mortgagee to Mortgagor, specifying the nature of the
event:

 

8

--------------------------------------------------------------------------------


 

(a)  A breach by Mortgagor of any of the covenants, agreements and conditions of
Article One hereof.

 

(b)  Failure by Mortgagor to duly keep, perform and observe any other covenant,
condition or agreement in the Note, this Mortgage, or any other instrument
securing the Note or any other instrument of collateral to the Note or executed
in connection with the sums secured hereby.

 

(c)  If either (A) Mortgagor, or any guarantor or endorser of the Note:
(i) files a voluntary petition in bankruptcy, or (ii) is adjudicated as a
bankrupt or insolvent, or (iii) files any petition or answer seeking or
acquiescing in any reorganization, management, composition, readjustment,
liquidation, dissolution or similar relief for itself under any law relating to
bankruptcy, insolvency or other relief for debtors, or (iv) seeks or consents to
or acquiesces in the appointment of any trustee, receiver, master or liquidator
of itself Mortgaged Property or of any or all of the rents, or of all of any
substantial part of the revenues, issues, earnings, profits or income thereof,
or (v) makes any general assignment for the benefit of creditors, or (vi) makes
an admission in writing of its inability to pay its debts generally as they
become due; or (B) a court of competent jurisdiction enters an order, judgment
or decree approving a petition filed against Mortgagor or any guarantor or
endorser of the Note, seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state, or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, which order, judgment or
decree remains unvacated and unstayed for an aggregate of sixty (60) days
(whether or not consecutive) from the date of entry thereof; or (C) any trustee,
receiver or liquidator of Mortgagor or of all or any substantial part of the
Mortgaged Property or of any or all of the rents, revenues, issues, earnings,
profits or income thereof, is appointed without the prior written consent of
Mortgagee, which appointment shall remain unvacated and unstayed for an
aggregate of sixty (60) days (whether or not consecutive).

 

(d)  Default by Mortgagor under any agreement or obligation of Mortgagor
affecting any portion of the Mortgaged Property, or any other documents or
instruments securing any other indebtedness of Mortgagor to Mortgagee, if such
default is not cured within any grace period permitted therein and if such
default permits the holder to cause such obligation to become due prior to its
stated maturity.  Mortgagor shall notify Mortgagee in writing of the occurrence
of such default, specifying the nature of such default.

 

(e)  Material breach of any warranty or material untruth of any representation
of Mortgagor contained in the Note, this Mortgage or any other instrument
securing the Note.

 

2.02                        Acceleration of Maturity.  If an Event of Default
shall have occurred, Mortgagee may declare the outstanding principal amount of
the Note and the interest accrued thereon, and all other sums secured hereby, to
be due and payable immediately, and upon such declaration such principal and
interest and other sums shall immediately become and be due and payable without
demand or notice.

 

9

--------------------------------------------------------------------------------

 

2.03                        Mortgagee’s Power of Enforcement.  If an Event of
Default shall have occurred, Mortgagee may, either with or without entry or
taking possession as hereinabove provided or otherwise, proceed by suit or suits
at law or in equity or by any other appropriate proceeding or remedy: (a) to
enforce payment of the Note or the performance of any term hereof or any other
right; (b) to foreclose this Mortgage and to sell, as an entirety or in separate
lots or parcels, the Mortgaged Property, under the judgment or decree of a court
or courts of competent jurisdiction; and (c) to pursue any other remedy
available to it.  Mortgagee shall take action either by such proceedings or by
the exercise of its powers with respect to entry or taking possession, or both,
as the Mortgagee may determine.

 

2.04                        Mortgagee’s Right to Enter and Take Possession,
Operate and Apply Income.

 

(a)  If an Event of Default shall have occurred, Mortgagor, upon demand of
Mortgagee, shall forthwith surrender to Mortgagee the actual possession, and if
and to the extent permitted by law, Mortgagee itself, or by such officers or
agents as it may appoint, may enter and take possession of all the Mortgaged
Property, and may exclude Mortgagor and its agents and employees wholly
therefrom, and may have joint access with Mortgagor to the books, papers and
accounts of Mortgagor.

 

(b)  If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after Mortgagee’s demand, Mortgagee may
obtain a judgment or decree conferring on Mortgagee the right to immediate
possession or requiring Mortgagor to deliver immediate possession of all or part
of the Mortgaged Property to Mortgagee along with all books, papers and accounts
of Mortgagor, to the entry of which judgment or decree Mortgagor hereby
specifically consents.

 

(c)  Mortgagor shall pay to Mortgagee, upon demand, all reasonable costs and
expenses of obtaining such judgment or decree and reasonable compensation to
Mortgagee, its attorneys and agents, and all such costs, expenses and
compensation shall, until paid, be secured by the lien of this Mortgage.

 

(d)  Upon every such entering upon or taking of possession, Mortgagee may hold,
store, use, operate, manage and control the Mortgaged Property and conduct the
business thereof, and, from time to time:

 

(i)                                     make all necessary and proper
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property;

 

(ii)                                  insure or keep the Mortgaged Property
insured;

 

(iii)                               manage and operate the Mortgaged Property
and exercise all the rights and powers of Mortgagor in its name;

 

10

--------------------------------------------------------------------------------


 

(iv)                              enter into agreements with others to exercise
the powers herein granted Mortgagee;

 

all as Mortgagee in its reasonable judgment from time to time may determine; and
Mortgagee may collect and receive all the income, revenues, rents, issues and
profits of the same, including those past due as well as those accruing
thereafter; and shall apply the monies so received by Mortgagee in such priority
as Mortgagee may determine to (1) the reasonable compensation, expenses and
disbursements of the agents and attorneys; (2) the cost of insurance, taxes,
assessments and other proper charges upon the Mortgaged Property or any part
thereof; (3) the deposits for taxes and assessments and insurance premiums due;
and (4) the payment of accrued interest on the Note.

 

Mortgagee shall surrender possession of the Mortgaged Property to Mortgagor only
when all that is due upon such interest, tax and insurance deposits and
principal installments, and under any of the terms of this Mortgage, shall have
been paid and all defaults made good.  The same right of taking possession,
however, shall exist if any subsequent Event of Default shall occur and be
continuing.

 

2.05                        Purchase by Mortgagee.  Upon any such foreclosure
sale, Mortgagee may bid for and purchase the Mortgaged Property and, upon
compliance with the terms of sale, may hold, retain and possess and dispose of
such property in its own absolute right without further accountability.

 

2.06                        Application of Indebtedness Toward Purchase Price. 
Upon any such foreclosure sale, Mortgagee may, if permitted by law, after
allowing for the proportion of the total purchase price required to be paid in
cash and for the costs and expenses of the sale, compensation and other charges,
in paying the purchase price apply any portion of or all sums due to Mortgagee
under the Note, this Mortgage or any other instrument securing the Note, in lieu
of cash, to the amount which shall, upon distribution of the net proceeds of
such sale, be payable thereon.

 

2.07                        Waiver of Appraisement, Valuation, Stay, Extension
and Redemption Laws.  Mortgagor agrees to the full extent permitted by law that
in case of a default on its part hereunder, neither Mortgagor nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension or redemption laws now
or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Mortgage, or the absolute sale of the Mortgaged Property or
the final and absolute putting into possession thereof, immediately after such
sale, of the purchasers thereat, and Mortgagor, for itself and all who may at
any time claim through or under it hereby waives, to the full extent that it may
lawfully so do, the benefit of all such laws, and any and all right to have the
assets comprising the Mortgaged Property marshaled upon any foreclosure of the
lien hereof deficiency judgment obtained by Mortgagee against Mortgagor and or
appraised for the purpose of reducing any agrees that Mortgagee or any court
having jurisdiction to foreclose such lien may sell the Mortgaged Property in
part or as an entirety.

 

11

--------------------------------------------------------------------------------


 

2.08                        Receiver.  If an Event of Default shall have
occurred, Mortgagee, to the extent permitted by law and without regard to the
value or occupancy of the security, shall be entitled as a matter of right if it
so elects to the appointment of a receiver to enter upon and take possession of
the Mortgaged Property and to collect all rents, revenues, issues, income,
products and profits thereof and apply the same as the court may direct.  The
receiver shall have all rights and powers permitted under the laws of the state
where the Land is located and such other powers as the court making such
appointment shall confer.  The expenses, including receiver’s fees, attorney’s
fees, costs and agent’s compensation, incurred pursuant to the powers herein
contained shall be secured by this Mortgage.  The right to enter and take
possession of and to manage and operate the Mortgaged Property, and to collect
the rents, issues and profits thereof, whether by a receiver or otherwise, shall
be cumulative to any other right or remedy hereunder or afforded by law, and may
be exercised concurrently therewith or independently thereof.  Mortgagee shall
be liable to account only for such rents, issues and profits actually received
by Mortgagee, whether received pursuant to this Paragraph or Paragraph 2.04. 
Notwithstanding the appointment of any receiver or other custodian, Mortgagee
shall be entitled as secured party hereunder to the possession and control of
any cash, deposits, or instruments at the time held by, or payable or
deliverable under the terms of this Mortgage to, Mortgagee.

 

2.9                               Suits to Protect the Mortgaged Property. 
Mortgagee shall have the power and authority to institute and maintain any suits
and proceedings as Mortgagee may deem advisable (a) to prevent any impairment of
the Mortgaged Property by any acts which may be unlawful or any violation of
this Mortgage, (b) to preserve or protect its interest in the Mortgaged
Property, and (c) to restrain the enforcement of or compliance with any
legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order may impair the security hereunder or be
prejudicial to Mortgagee’s interest.

 

2.10                        Proofs of Claim.  In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceedings affecting Mortgagor, any person, partnership or
corporation guaranteeing or endorsing any of Mortgagor’s obligations, its
creditors or its property, Mortgagee, to the extent permitted by law, shall be
entitled to file such proofs of claim and other documents as may be necessary or
advisable in order to have its claims allowed in such proceedings for the entire
amount due and payable by Mortgagor under the Note, this Mortgage and any other
instrument securing the Note, at the date of the institution of such
proceedings, and for any additional amounts which may become due and payable by
Mortgagor after such date.

 

12

--------------------------------------------------------------------------------


 

2.11                        Mortgagor to Pay the Note on Any Default in Payment:

Application of Monies by Mortgagee.

 

(a)  If default shall be made in the payment of any amount due under the Note,
this Mortgage or any other instrument securing the Note, then, upon Mortgagee’s
demand, Mortgagor will pay to Mortgagee the whole amount due and payable under
the Note and all other sums secured hereby; and if Mortgagor shall fail to pay
the same forthwith upon such demand, Mortgagee shall be entitled to sue for and
to recover judgment for the whole amount so due and unpaid together with costs
and expenses including the reasonable compensation, expenses and disbursements
of Mortgagee’s agents and attorneys incurred in connection with such suit and
any appeal in connection therewith, Mortgagee shall be entitled to sue and
recover judgment as aforesaid either before, after or during the pendency of any
proceedings for the enforcement of this Mortgage, and the right of Mortgagee to
recover such judgment shall not be affected by any taking, possession or
foreclosure sale hereunder, or by the exercise of any other right, power or
remedy for the enforcement of the terms of this Mortgage, or the foreclosure of
the lien hereof.

 

(b)  In case of a foreclosure sale of all or any part of the Mortgaged Property
and of the application of the proceeds of sale to the payment of the sums
secured hereby, Mortgagee shall be entitled to enforce payment of and to receive
all amounts then remaining due and unpaid and to recover judgment for any
portion thereof remaining unpaid, with interest.

 

(c)  Mortgagor hereby agrees, to the extent permitted by law, that no recovery
of any such judgment by Mortgagee and no attachment or levy or any execution
upon any of the Mortgaged Property or any other property shall in any way affect
the lien of this Mortgage upon the Mortgaged Property or any part thereof or any
lien, rights, powers or remedies of Mortgagee hereunder, but such lien, rights,
powers and remedies shall continue unimpaired as before.

 

(d)  Any monies collected or received by Mortgagee under this Paragraph 2.11
shall be applied as follows:

 

(i)                                     First to the payment of reasonable
compensation, expenses and disbursements of the agents and attorneys; and

 

(ii)                                  Second, to payment of amounts due and
unpaid under the Note, this Mortgage and all other instruments securing the
Note.

 

2.12                        Delay or Omission No Waiver.  No delay or omission
of Mortgagee or of any holder of the Note to exercise any right, power or remedy
accruing upon any Event of Default shall exhaust or impair any such right, power
or remedy or shall be construed to waive any such Event of Default or to
constitute acquiescence therein.  Every right, power and remedy given to
Mortgagee may be exercised from time to time and as often as may be deemed
expedient by Mortgagee.

 

2.13                        No Waiver of One Default to Affect Another.  No
waiver of any Event of Default hereunder shall extend to or affect any
subsequent or any other Event of Default then existing, or

 

13

--------------------------------------------------------------------------------


 

impair any rights, powers or remedies consequent thereon.  If Mortgagee
(a) grants forbearance or an extension of time for the payment of any sums
secured hereby; (b) takes other or additional security for the payment thereof;
(c) waivers or does not exercise any right granted in the Note, this Mortgage or
any other instrument securing the Note; (d) releases any part of the Mortgaged
Property from the lien of this Mortgage or any other instrument securing the
Note; (e) consents to the filing of any map, plat or replat of the Land;
(f) consents to the granting of any easement on the Land; or (g) makes or
consents to any agreement changing the terms of this Mortgage or subordinating
the lien or any charge hereof, no such act or omission shall release, discharge,
modify, change or affect the original liability under the Note, this Mortgage or
otherwise of Mortgagor, or any subsequent purchaser of the Mortgaged Property or
any part thereof or any maker, co-signer, endorser, surety or guarantor.

 

No such act or omission shall preclude Mortgagee from exercising any right,
power or privilege herein granted or intended to be granted in case of any Event
of Default then existing or of any subsequent Event of Default nor, except as
otherwise expressly provided in an instrument or instruments executed by
Mortgagee, shall the lien of this Mortgage be altered thereby.  In the event of
then sale or transfer by operation of law or otherwise of all or any part of the
Mortgaged Property, Mortgagee, without notice to any person, firm or deal with
any such vendee concerning the indebtedness secured corporation, is hereby
authorized and empowered to hereby, or with reference to any of the terms or
conditions hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any of
the liabilities or undertakings hereunder.

 

2.14                        Discontinuance of Proceedings; Position of Parties
Restored.  If Mortgagee shall have proceeded to enforce any right or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason, or shall have been
determined adversely to Mortgagee, then and in every such case Mortgagor and
Mortgagee shall be restored to their former positions and rights hereunder, and
all rights, powers and remedies of Mortgagee shall continue as if no such
proceeding had occurred or had been taken.

 

2.15                        Remedies Cumulative.  No right, power or remedy
conferred upon or reserved to Mortgagee by the Note, this Mortgage or any other
instrument securing the Note is exclusive of any other right, power or remedy,
but each and every such right, power and remedy shall be cumulative and
concurrent and shall be in addition to any other right, power and remedy given
hereunder or under then Note or any other instrument securing the Note, or now
or hereafter existing at law, in equity or by statute.

 

ARTICLE THREE

 

MISCELLANEOUS PROVISIONS

 

3.01                        Heirs, Successors, and Assigns Included in Parties. 
Whenever one of the parties hereto is named or referred to herein, the heirs,
successors and assigns of such party shall be

 

14

--------------------------------------------------------------------------------


 

included and all covenants and agreements contained in this Mortgage, by or on
benefit of their respective behalf of Mortgagor or Mortgagee, heirs, successors
and assigns, whether shall bind and inure to the so expressed or not.

 

3.02                        Addresses for Notices, etc.  All notices hereunder
shall be in writing and shall be deemed to have been sufficiently given or
served when presented personally or three (3) days following the date when
deposited in the mail by registered or certified U.S. Mail, return receipt
requested, with sufficient postage prepaid, addressed to MORTGAGOR at Two
Buckhead Plaza, 3050 Peachtree Road NW, Suite 355, Atlanta, GA  30305, and to
MORTGAGEE at P O Drawer 68, Pawleys Island,  SC  29585.

 

3.03                        Heading.  The headings of the articles, sections,
paragraphs and subdivisions of this Mortgage are for convenience of reference
only, are not to be considered a part hereof, and shall not limit or expand or
otherwise affect any of the terms hereof.

 

3.04                        Invalid Provisions to Affect No Others.  In the
event that any of the covenants, agreements, terms or provisions contained in
the Note, this Mortgage or any other instrument securing the Note shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein and in the Note and
any other instrument securing the Note shall be in no way affected, prejudiced
or disturbed thereby.

 

3.05                        Changes, etc.  Neither this Mortgage nor any term
hereof may be changed, waived, discharged or terminated orally, or by any action
or inaction, but only by an instrument in writing signed by the party against
which enforcement of the change, waiver, discharge or termination is sought. 
Any agreement hereafter made by Mortgagor and Mortgagee relating to this
Mortgage shall be superior to the rights of the holder of any intervening lien
or encumbrance.

 

3.06                        Governing Law.  This Mortgage is made by Mortgagor
and accepted by Mortgagee in the State of South Carolina, with reference to the
laws of such State, and shall be construed, interpreted, enforced and governed
by and in accordance with such laws (excluding the principles thereof governing
conflicts of law).

 

3.07                        Default Rate.  The Default Rate of interest shall be
as set forth in the Note.

 

3.08                        Execution by Parties Other Than Borrower of
Obligations. Any Mortgagor who executes this Mortgage but does not execute the
Note (or other Obligations) has executed this Mortgage only to subject whatever
interest, if any, such Mortgagor has or may hereafter have in the Premises to
the lien of this Mortgage (nothing herein limits or affects such Mortgagor’s
liability to Mortgagee under any separate guaranty or any other instrument), and
agrees that Mortgagee and any other Mortgagor hereunder and Borrower may extend,
modify, forbear, or make any other accommodations with regard to the terms of
this Mortgage or the Obligations without such Mortgagor’s consent and without
releasing such Mortgagor hereunder or modifying or affecting this Mortgage as to
such Mortgagor’s interest in the Premises.

 

15

--------------------------------------------------------------------------------


 

3.09                        Subordinate Debt.  This Mortgage is being given
subject to that certain Mortgage of Real Estate, Security Agreement and
Financing Statement from Mortgagor to Metro City Bank, dated December 31, 2012,
and recorded December 31, 2012 in the office of the Register of Deeds for
Georgetown County in Record Book                  at Page                 , and
subject to that certain Assignment of Leases and Rents dated December          ,
2012, and recorded December              , 2012, in Record Book           at
Page                , aforesaid records.  All rights given to Mortgagee herein
remain subject to the rights first given to Metro City Bank.

 

16

--------------------------------------------------------------------------------


 

WAIVER OF APPRAISAL RIGHTS: The Laws of the South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may, within thirty (30) days after the sale of the mortgaged
property, apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court could be substituted for the high bid and may
decrease the amount of any deficiency owning in connection with the transaction.
THE UNDERSIGNED BORROWER HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED PROPERTY.

 

IN WITNESS WHEREOF, the undersigned have executed this instrument the day and
year above first written.

 

Signed, Sealed and Delivered

 

 

 

 

MORTGAGOR:

In the presence of:

 

 

 

 

GEORGETOWN HC&R

 

 

PROPERTY HOLDINGS, LLC

 

 

 

/s/ Gregory Youra

 

/s/ Boyd P. Gentry

 

 

By: Boyd P. Gentry, Manager

/s/ [Illegible]

 

 

 

 

 

 

 

 

STATE OF GEORGIA

)

 

 

 

)

 

 

COUNTY OF FULTON

)

 

 

 

PERSONALLY appeared before me the undersigned witness and made oath that s/he
saw the within named Georgetown HC&R Property Holdings, LLC by Boyd P. Gentry,
its Manager, Sign, Seal and as its Act and Deed deliver the within written
Mortgage and Security Agreement; and that s/he with the other witness subscribed
above witnessed the execution thereof.

 

SWORN to before me this 26th day of December, 2012.

 

 

 

/s/ Ellen W. Smith

(L.S.)

 

#2 same notary signs here again and places SEAL

 

Notary Public for Georgia

 

My Commission Expires: Jan. 30, 2016

 

 

17

--------------------------------------------------------------------------------
